internal_revenue_service number release date index number -------------------------- ------------------- ------------------------------------------------------ --------------------------------------- --------------------------------- re ---------------------------------------- --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-119095-11 date date legend grantor_trust trust trust child child child company date date state state court individual statute statute individual trust company --------------------------- ---------------------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------- ---------------------------- ------------------------------ -------------------------------- ------------------------------- --------------------------- ------------------- ------------ ------------- ---------------------------------------------------------- ---------------------- ------------------------------------------------- ----------------------------------------------------- ------------------- ------------------------------------------------------ plr-119095-11 dear ----------------- this letter responds to your authorized representative’s letter dated date requesting income estate gift and generation-skipping_transfer gst tax rulings with respect to the proposed modifications of trust the facts and representations submitted are summarized as follows on date a date prior to date grantor created trust for the benefit of child and his descendants the current trustees are trust company and individual pursuant to trust during the life of child the trustees in their discretion may distribute the income and principal of trust to or for the benefit of child his spouse and his issue to provide for their care comfort support maintenance and education and to provide for any illness accident emergency disability or other unusual circumstances upon the death of child child may appoint the trust property by will to any one or more of child 1’s issue if child does not exercise the limited_power_of_appointment on his death then until the termination_date the trustees in their discretion may distribute the income and principal of trust to or for the benefit of child 1’s spouse if child is married at the time of his death and his spouse survives him and issue to provide for their care comfort support maintenance and education and to provide for any illness accident emergency disability or other unusual circumstances any income not distributed shall be accumulated and added to principal if at any time prior to the termination_date there are no living issue of child then the trustees in their discretion may distribute the income and principal to or for the benefit of child 1’s spouse and the issue of the grantor to provide for their care comfort support maintenance and education and to provide for any illness accident emergency disability or other unusual circumstance if at any time prior to the termination_date there are no living issue of the grantor then the trustees in their discretion may distribute the income to the issue of grantor’s sister in such amounts as the trustees determine for their care comfort support maintenance education and best interests and to provide for any illness accident emergency disability or other unusual circumstance any income not distributed shall be accumulated and added to principal trust will terminate years after the last survivor of grantor grantor’s wife child child child and other individuals who were living when trust was created on the termination_date the trust property will be divided and distributed outright in equal shares to the grandchildren of child with the issue of any deceased grandchild receiving by right of representation the share such grandchild would have plr-119095-11 received if living if there are no grandchildren or more remote issue of child living on the termination_date then the trust property will be distributed one-half to child 2’s grandchildren and one-half to child 3’s grandchildren in equal shares if only one of child 1’s brothers has grandchildren or more remote issue living on the termination_date then all of the trust property will be distributed to that family line trust provides that a trustee or a successor trustee may resign upon thirty days notice to the grantor if living to child after the grantor’s death or to child 1’s guardian or to each successor beneficiary or the legal guardian of a successor beneficiary if child is deceased if individual dies resigns or for any reason cannot continue to act as the individual trustee then a successor individual trustee shall be appointed by child if living otherwise by the other living children of the grantor if the corporate trustee resigns or for any other reason cannot continue to act as the corporate trustee then a successor or substitute corporate trustee shall be appointed by child if living otherwise by the other living children of the grantor the primary asset of trust is common_stock of company trust provides that the trustees may not sell transfer exchange or dispose_of company stock without first offering to sell the stock to company if the trustees desire to sell company stock company will have an option for thirty days to redeem such stock for a price per share equal to and on the basis of the net_book_value per share of company on date child filed a petition with court a state court requesting that court accept jurisdiction over trust so that the situs of trust is in state and modify trust by approving the following proposed modifications of trust a distribution adviser is named to make all decisions related to the distribution of the trust property to the beneficiaries the distribution adviser shall direct the trustees to distribute income and principal from time to time pursuant to the standards established in the trust instrument if no distribution adviser is acting the trustees will make such decisions the initial distribution adviser will be individual an investment adviser is named to make all decisions related to the investment of the trust property if no investment adviser is acting the trustees will make such decisions the initial investment adviser will be child a_trust protector is named to make certain administrative changes to the trust agreement from time to time the trust_protector may modify the provisions relating to the identity qualifications succession removal and appointment of any fiduciary or trust_protector however the trust_protector may not modify the prohibition on appointment as officeholder see paragraph below the trust_protector may modify plr-119095-11 the investment powers granted to the trustees and the investment adviser the trust_protector may remove any trustee or the investment adviser the trust_protector may not exercise any power that would cause the trust to extend beyond any applicable rule_against_perpetuities nor cause the trust_protector to possess a general_power_of_appointment the initial trust_protector will be child the terminology used to describe the beneficiaries of trust is changed from issue to descendants while the trust situs remains in state at least one trustee must be a state trust company neither grantor nor grantor’s wife may hold any office under this trust instrument no descendant of grantor no spouse of any such descendant and no party that would be a_related_or_subordinate_party within the meaning of sec_672 as to the grantor the grantor’s wife or any such descendant may act as a trustee or as distribution adviser prohibition on appointment as officeholder state law will govern the administration of trust while state law will continue to govern the validity construction and duration of trust for purposes of determining the purchase_price for company’s purchase of any company stock from trust the definition of book_value is clarified to be the value of the stock as of the month end immediately preceding the date notice of the offer to purchase such stock is given to company child or if he fails to act those persons in the oldest generation of living descendants of child who have reached age or if none or if they fail to act those persons in the oldest generation of living descendants of the grantor who have reached age may appoint an individual or trust company to act in any vacant office of the trust the trustees represent that trust has been irrevocable since its creation and that no property has been added to trust after date trust was created under state law trust does not specify that any particular state law is to govern the administration and construction of trust initially a state bank was the trustee of trust currently trust is being administered in state by the corporate trustee trust company which is based in state statute provides that under state law the duration of a_trust and time of vesting of interests in the trust property shall not change merely because the place of administration of the plr-119095-11 trust is changed from some other jurisdiction to state statute provides that under the law of state the use of the term issue means an individual’s descendants you have requested the following rulings the change_of situs of trust for administrative purposes from state to state will not cause trust to lose its exempt status from gst tax the proposed modifications of trust will not cause trust to lose its exempt status from gst tax the proposed modifications of trust will not cause any beneficiary to have made a gift_for gift_tax purposes the proposed modifications of trust will not subject any portion of trust to estate_tax in the estate of any beneficiary the proposed modifications of trust will not cause trust or any beneficiary to realize or recognize any gain_or_loss under sec_61 or sec_1001 law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 plr-119095-11 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust plr-119095-11 in sec_26_2601-1 example provides as follows in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor's issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter if in this example as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case grantor created trust in state and the trust agreement does not specify that any particular state law is to govern trust initially a state bank was the trustee of trust currently trust company which is based in state is the corporate trustee of trust child petitioned court a state court requesting that court accept jurisdiction over trust so that the situs of trust is in state in addition the proposed modifications provide that state law will govern the administration of trust while state law will continue to govern the validity construction and duration of trust the proposed change in situs and governing law will not change the termination_date of trust thus the proposed change in situs will not shift any beneficial_interest in trust and will not extend the time for vesting of any plr-119095-11 beneficial_interest in trust accordingly based upon the facts submitted and representations made we conclude that the change in situs of trust for administrative purposes from state to state will not cause trust to lose its exempt status from gst tax the proposed modifications of trust to add a distribution adviser an investment_advisor a_trust protector and to require that while trust situs remains in state at least one trustee must be a state trust company are all administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 further the proposed modification to clarify the definition of book_value is administrative in nature and is considered not to shift any beneficial_interest to a lower generation in the trust finally the proposed modification of trust to change the term issue to descendants is consistent with applicable state law and does not result in a shift in any beneficial_interest to a lower generation nor does it extend the time for vesting of any beneficial_interest in trust accordingly based upon the facts submitted and the representation made we conclude that the proposed modifications of of trust will not cause trust to lose its exempt status from gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of trust will have the same interests after the proposed modifications that they had prior to the modifications because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the modifications accordingly based on the facts submitted and the representations made we conclude that the proposed modifications of trust will not cause any beneficiary to have made a gift_for gift_tax purposes ruling plr-119095-11 sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent decedent's_estate decedent's creditors or the creditors of decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the creditors of decedent's_estate in revrul_95_58 1995_2_cb_191 the service ruled that a decedent grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent's gross_estate under sec_2036 or sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings plr-119095-11 of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in this case child in his capacity as a beneficiary of trust has two powers first child has a testamentary limited_power_of_appointment over trust that may be exercised only in favor of child 1’s descendants this limited_power_of_appointment exists in the original trust instrument this limited_power_of_appointment will not cause trust to be included in child 1’s gross_estate second child has the power to appoint successor fiduciaries the trustees and officeholders of trust these offices include the investment adviser distribution adviser and trust_protector in the original trust instrument child as beneficiary had the power to remove and replace the trustees pursuant to the modifications these powers are expanded to include all officeholders of the trust notwithstanding child 1’s new rights and powers the grantor grantor’s wife any descendants of the grantor any spouses of any descendants of the grantor and any subordinate party as to the grantor the grantor’s wife and any such descendants may not act as a trustee or distribution adviser of trust thus child is not permitted to act as a trustee or distribution adviser of trust further child may not appoint anyone related or subordinate to him as a trustee or distribution adviser accordingly this power will not cause trust to be included in child 1’s gross_estate see revrul_95_58 child will have new rights and powers as the investment adviser and trust_protector of trust as investment adviser child will make all decisions related to the investment of the trust property as trust_protector child may modify the provisions relating to the identity qualifications succession removal and appointment of any fiduciary or protector the trust_protector may modify the investment powers granted to the trustees and investment adviser the trust_protector may remove any trustee or investment adviser the trust_protector may not exercise any power that would cause the trust to extend beyond any applicable rule_against_perpetuities nor cause the protector to possess a general_power_of_appointment although child as trust_protector will have the power to modify provisions relating to the succession removal and appointment of any fiduciary or officeholder of the trust the modifications specify that no trust_protector may modify the prohibition on appointment as officeholder provision thus child or any other descendant of the grantor cannot act as a trustee or distribution adviser of the trust similarly the trustees and distribution adviser appointed by child may not be a_related_or_subordinate_party to child thus the powers of the trustees and distribution adviser will not be attributed to child or any other descendant of the grantor thus child and any beneficiary who may obtain such rights and powers pursuant to the modifications will not be treated as having general powers of appointment by virtue of such powers accordingly based on the facts submitted and the representations made we conclude that the proposed modifications of trust will not subject any portion of trust to estate_tax in the estate of any beneficiary of trust plr-119095-11 ruling sec_61 defines gross_income as all income from whatever source derived under sec_61 gross_income includes g ains derived from dealings in property under sec_61 income from an interest in a_trust is included in gross_income sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in 499_us_554 a financial_institution exchanges its interest in one group of residential mortgage loans for another lender’s interest in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by difference homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in this case the beneficiaries will have the same beneficial interests in trust after the modifications as they had prior to the modifications to the trust accordingly based on the facts submitted and the representations made we conclude that the proposed modifications of trust will not cause trust or any beneficiary to realize or recognize any gain_or_loss under sec_61 or sec_1001 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-119095-11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
